Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 - 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritland (US 2006/0063978 A1).

Regarding claim 1, Ritland discloses a guider for a spinal operation (Abstract), the guider comprising: 
a sliding portion configured to guide a cage for a spinal operation and a holder to a surgical site, wherein the sliding portion comprises a first slider (paragraph [0018], ref. 34, Fig. 2) and a second slider (34), which are parallel and spaced apart from each other in such a manner as to face each other to secure a space (as shown in Figs. 1 - 2, a longitudinal axis of the blades are parallel to one another and are fully capable of being spaced apparat via the handle portion of the guider), 
a head of the sliding portion being configured for insertion into a human body region where a surgical incision is made for the spinal operation, and to guide the cage for the spinal operation when combined with the holder (paragraph [0034] and Fig. 2 discloses a head of the sliding portion 108 being fully capable of being inserted into an incision and guiding a cage); 
a support portion combined with one side of the sliding portion and thus supporting the sliding portion (see remarked Fig. 3 below); and 
a handle combined with the support portion (see remarked Fig. 3 below).  

    PNG
    media_image1.png
    561
    838
    media_image1.png
    Greyscale

Regarding claim 3, Ritland discloses the guider of claim 1, wherein the head of the sliding portion extends while being bent at a predetermine angle inward from front ends of the first slider and the second slider in such a manner as to face each other so that the space is narrowed (paragraph [0034] discloses a taper).  


    PNG
    media_image2.png
    489
    414
    media_image2.png
    Greyscale
Regarding claim 4, Ritland discloses the guider of claim 1, wherein the sliding portion comprises: upper guides extending while being bent at a predetermined angle inward from tops, respectively, of the first slider and the second slider so that the space is narrowed (see remarked Fig. 3 below).  

Regarding claim 5, Ritland discloses the guider of claim 2 1, wherein the sliding portion comprises: lower guides extending while being bent at a predetermined angle inward from bottoms, respectively, of the first slider and the second slider so that the space is narrowed (see remarked Fig. 3 above).  

Regarding claim 6, Ritland discloses the guider of claim 1, wherein the support portion is Y-shaped, and upper end portions of the Y-shaped support portion are combined with rear end portions, respectively, of the first slide and the second slider (see remarked Fig. 3 below).  

Regarding claim 7, Ritland discloses the guider of claim 6, wherein the Y-shaped support portion is separated into two parts, one for supporting the first slider and the other for supporting the second slider (Fig. 3).  


    PNG
    media_image3.png
    517
    777
    media_image3.png
    Greyscale
Regarding claim 8, Ritland discloses the guider of claim 6, wherein the Y-shaped support portion is configured to surround the rear end portions (30) of the first slider and the second slider (See remarked Fig. 3 below, ref. 26).  
Regarding claim 9, Ritland discloses the guider of claim 6, wherein the Y-shaped support portion has an elastic part formed in one side thereof (hinges 58, 54, 68 are considered to be elastic because they are able to change and return to a rotational orientation easily).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 - 12, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2016/0213487 A1) in view of Kleiner (US 8,088,163 B1) and in view of Curran et al. (US 7,918,891 B1).

Regarding claim 10, Wilson discloses a cage for a spinal operation  (Abstract, paragraph [0065], Figs. 21 - 23), the cage being configured for guidance to a surgical site by the guider of claim 1 (please note that the guider of claim 1 is not positively recited and thus not considered to be part of the claimed invention for claims 10 - 12, 15, 17 and 18, the cage is fully capable of being guided by the guider via the sliding portion of the guider), the cage comprising a main body (paragraph [0065], ref. 402) having streamlined front and rear portions (Fig. 23 shows the front and rear portions having a tapered profile, thus being streamlined), wherein: 
the main body has a window that is formed through the main body vertically, horizontally, or vertically and horizontally (Fig. 23 shows a window extending vertically). 

Wilson is silent regarding the limitation that the window is divided by a partition wall into a plurality of windows and a length of the main body in a width direction is 0.5 to 1 times a length of the main body in a lengthwise direction.  

Kleiner teaches an analogous cage (Abstract, Fig. 23, ref. 9960) having a window divided by a partition wall into a plurality of windows (Col. 41, discloses partition ref. 9982).  Kleiner teaches that the partition wall provides structural support to the cage (Col. 41, lines 40 - 43).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the main body of Wilson to include the partition wall such that the window is a plurality of windows, as taught by Kleiner, for the purpose of adding structural support to the cage.  

Curran teaches an analogous spinal fusion cage (Abstract, Fig. 2) having a width that is less than a length of the main body and more specifically that the width ranges between 9 - 18mn and the length ranges between 25 - 45 mm (Col. 2, lines 10 - 25).  For example, the width may be 13mm and the length 26 mm which results in the width being 0.5 times the length.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the main body of Wilson such that the width ranges between 9 and 18 mm and the length ranges between 25 - 45 mm for the purpose of being sized appropriately for spinal fusion. 

Regarding claim 11, Wilson in view of Kleiner and in view of Curran disclose the cage of claim 10, further comprising: directional protrusions formed on upper and lower surfaces of the main body (Wilson, paragraph [0072], ref. 426, Fig. 22); and a combination portion formed on a rear end of the main body (the combination portion is considered to comprise the portion of the read body having refs. 416a, 408 and 422), with the holder being combined with 3U.S. 17/135,663JSIP-1117US the combination portion (the combination portion is fully capable of being combined with a holder or other insertion instrument).  

Regarding claim 12, Wilson in view of Kleiner and in view of Curran disclose the cage of claim 11, wherein the main body has one mesh-shaped side surface (Wilson, best seen in Fig. 22, the sides of the main body are porous or mesh shaped).  

Regarding claim 15, Wilson in view of Kleiner and in view of Curran disclose the cage of claim 11, wherein the combination portion comprises: a threaded hole into which the holder is screwed (Wilson, paragraph [0068], ref. 422, the threaded hole is fully capable of receiver a holder as that is it’s intended usage); and combination holes formed on left and right sides, respectively, of the threaded hole (Wilson, Fig. 22, ref. 416a, 418a).

Regarding claim 17, Wilson in view of Kleiner and in view of Curran disclose the cage of claim 11, wherein the cage, during a surgical procedure, is configured to approach posterior to vertebrae and is placed between vertebrae (the cage is fully capable of being placed posterior to vertebrae and between two vertebrae such as disclosed in paragraph [0009] of Wilson).   

Regarding claim 18, Wilson in view of Kleiner and in view of Curran disclose the cage of claim 11, wherein the cage is made of a titanium or PEEK material (Wilson, paragraph [0073] discloses titanium). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 - 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the remarks directed towards claims 10 - 18 filed 06/23/2022, applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. On page 8,  it is recited that “Claim 10 has been amended to include the recitations of non-rejected Claims 14 and 16” (which were rejected under 35 U.S.C. 103 in the previous Office Action).  Then on page 9 the previous rejection of claim 14 and 16 is discussed, but not arguments are given.  Therefore amended Claim 10 is rejected using the prior art in the previous Office Action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773